                  Case 19-12415-MFW             Doc 309        Filed 12/18/19        Page 1 of 8



                         IN TIIE UNITBD STATES BANKRUPTCY COURT
                               FOR THB DISTRICT OF DELAWARE

In re                                                          Chapter   11


F{RI    HOLDING CORP., et al.l                                 Case   No. 19-12415 (MFW)

                           Debtors                             (Jointly Administered)



 NOTICE OF AGENDA FOR HEARING SCHEDULED FOR DECEMBER 20,2019, AT
  2:00 P.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE MARY F.
\ryALRATH AT THB UNTTBD STATES BANKRUPTCY COURT FOR THE DISTRICT
     oF DELAWARB, LOCATED        824 NORTH MARKET STREET,5TII FLOOR,
                             ^T
              couRTRooM No. 4, \ryILMINGTON, DELA\ryARE 198012

CONTINUED MATTER:

          Debtors' First Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to
          (A) Reject Certain Unexpired Leases Nunc Pru¡ Tunc to the Petition Date and
          (B) Abandon Any Remaining Property at the Rejected Locations and (ll) Authorizing and
          Approving Procedures to Reject Executory Contracts and Unexpired Leases [D.I. 18,
          filed on November 14,20191

          Response Deadline: December 2,2019 at 4:00 p.m. Extended to December 3,2079 at
          10:00 a.m. for the Official Committee of Unsecured Creditors.

          Responses Received

          A.        Informal comments received from Weitzman, Deutsche Asset &. Wealth
                    Management, Federal Realty Investment Trust, 747 Norlh Wabash Partners, LLC

I The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, are:
HRI Holding Corp. (4677), Houlihan's Restaurants, lnc. (8489), HDJG Corp. (3479), Red Steer, lnc. (2214), Sam
Wilson's/Kansas, lnc. (5739), Darryl's of St. Louis County, htc. (7177), Darryl's of Overland Park, Inc. (3015),
Iloulilran's of Ohio, lnc. (6410), HRI O'Fallon, Inc. (4539), Algonquin Houlihan's Restaurant, L.l,.C. (0449),
Geneva Houlihan's Restaurant, L.L.C. (3 156), Hanley Station l-Ioulihan's Restaurant, LLC (8058), Iloulihan's
Texas Holdings, Inc. (5485), Houlihan's Restaurants of Texas, Inc. (4948), JGIL Mill OP LLC (0741), JGIL
Millburn, LLC (6071), JGI[, Milburn Op LLC (N/A), JGIL, LLC (5485), JGIL Holding Corp. (N/A), JGIL Omaha,
LLC (5485), HOP NJ NY, l,LC (1106), HOP Farmingdale LLC (7273), HOP Cherry l-Iill LLC (5012), HOP
Pararnus LLC (5154), HOP Lawrenceville LLC (5239), HOP Brick LLC (4416), HOP Secaucus LLC (5946), HOP
Heights LLC (6017), HOP Bayonne LLC (1185), HOP Fairfield LLC (8068), HOP Ramsey LLC (8657), HOP
Bridgewater LLC (1005), HOP Parsippany LLC (1520), HOP Westbury LLC (2352), HOP Weehawken LLC
(2511), HOP New Brunswick LLC (2637), HOP Holmdel LLC (2638), IIOP Woodbridge LLC (8965), and
Fìoulihan's of Chesterfield, Inc. (5073). The Debtors'corporate headquarters and the mailing address is 8700 State
Line Road, Suite 100, Leawood, Kansas 66206.
2 Any pafty who wishes to    attend telephonically is required to make arrangements prior to the hearing through
CouftCall by telephone (866-582-687 8) or by facsimile (866-533-2946).


{ 1247.001-w0059270. )
                   Case 19-12415-MFW           Doc 309     Filed 12/18/19    Page 2 of 8



                       and Starwood Retail Partners

          B            1200 Harbor Boulevard, LLC's Limited Objection to Debtors' First Omnibus
                       Motion fbr Entry of an Order (I) Authorizing the Debtors to (A) Reject Certain
                       Unexpired l-eases Nunc Pro Tunc to the Petition Date and (B) Abandon Any
                       Remaining Property at the Rejected Locations and (II) Authorizing and
                       Approving Procedures to Reject Executory Contracts and Unexpired Leases
                       lD.L97, filed on December 2,20191

          C            Notice of V/ithdrawal of 1200 Harbor Boulevard, LLC*s Limited Objection to
                       l)ebtors F'irst Omnibus Motion for Entry of an Order (l) Authorizing the Debtors
                       to (A) Reject Certain Unexpired Leases Nunc Pro Tunc to the Petition Date and
                       (B) Abandon Any Remaining Property at the Rejected Locations and (II)
                       Authorizing and Approving Procedures to Reject Executory Contracts and
                       Unexpired Leases [D.1. 109, filed on December 3,2019]

          D            1200 Harbor Boulevard, LLC's Limited Objection to Debtors' First Omnibus
                       Motion for Entry of an Order (I) Authorizing the Debtors to (A)Reject Cerlain
                       Unexpired Leases Nunc Pro Tunc to the Petition Date and (B) Abandon Any
                       Remaining Property at the Rejected Locations and (lI) Authorizing and
                       Approving Procedures to Reject Executory Contracts and Unexpired Leases
                       [D.I. 110, filed on December 3,20191

          Related Documents

          A.           Declaration   of Matthew R. Manning in Support of the Debtors' Chapter       11
                       Petitions and First Day Pleadings [D.I. 2,f/red on November 74,20191

          B.           Notice of Filing of Chapter 11 Petitions and Related Motions and Declarations
                       lD.I. 21, filed on November 7 4, 20191

          C.           Notice of F'iling Corrected Exhibit A to the Debtors' First Omnibus Motion fbr
                       Entry of an Order (I) Authorizing the Debtors to (A) Reject Certain Unexpired
                       Leases Nunc Pro Tunc to the Petition Date and (B) Abandon Any Remaining
                       Property at the Rejected Locations and (ll) Authorizing and Approving
                       Procedures to Reject Executory Contracts and lJnexpired Leases 1D.I.32, filed on
                       November 14,20191

          D            Omnibus Notice of Certain Second Day Hearing Motions [D.1. 48, filed on
                       November 15,20191

          E.           Certificate of Counsel Regarding Debtors' First Omnibus Motion for Entry of an
                       Order (l) Authorizing the Debtors to (A) Reject Certain Unexpired Leases Nunc
                       Pro Tunc to the Petition Date and (B) Abandon Any Remaining Properly at the
                       Rejected Locations and (lI) Authorizing and Approving Procedures to Reject
                       Executory Contracts and Unexpired l.eases lD.I. 147 , filed on December 5,20191


{ r247.001-w00se270.   )
                                                       2
                 Case 19-12415-MFW         Doc 309     Filed 12/18/19   Page 3 of 8



         F         Order (I) Authorizing the Debtors to (A) Reject Certain Unexpired Leases Nunc
                   Pro Tunc to the Petition Date and (B) Abandon Any Remaining Property at the
                   Rejected Locations and (II) Authorizing and Approving Procedures to Reject
                   Executory Contracts and Unexpired Leases [D.I. L60, entered on December 5,
                   20lel

         Status: This matter is continued solely as it relates to the Lawrenceville location
         (location #231with Federal Realty Investment Trust as landlord) to the omnibus hearing
         on January 28,2020 at 10:30 a.m. (ET).

MATTERS GOING FORWARD:

2.       Motion of the Debtors for Entry of an Order (I) Approving Asset Purchase Agreement
         and Authorizing the Sale of Certain Assets of the Debtors Outside the Ordinary Course of
         Business, (II) Authorizing the Sale of Assets Free and Clear of All Claims and Liens,
         (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and
         Unexpired I-eases, and (IV) Granting Related Relief [D.I. ].5, filed on November L4,
         20rel
         Sale Response Deadline: December t3,201.9 at 4:00 p.m. (ET). Extended to December
         16, 20L9 at 4:00 p.m. (ET) for Weitzman, Deutsche Asset & Wealth Management,
         Federal Realty Investment Trust, 747 North Wabash Partners, LLC and Starwood Retail
         Partners. Extended to December L8, 2019 at 10:00 a.m. (ET) for the Official Committee
         of Unsecured Creditors.

         Cure Obiection Deadline: December L3 ,2019 at 4:00 p.m. (ET).

         Cure and Assumption and Assignment Responses Received: See Exhibit            A   attached
         hereto.

         Sale Responses Received:

         A.        Informal comments received from Chubb Insurance Companies.

         B.        Informal comments received from Dallas County, Bexar County, Harris County,
                   and Tarrant County.

         C.        Limited Objection of Levin Management Corporation, as Agent for Harmon
                   Meadow Owner, LLC to Debtors' Motion for Entry of an Order (I) Approving
                   Asset Purchase Agreement and Authorizing the Sale of Certain Assets of the
                   Debtors Outside the Ordinary Course of Business, (II) Authorizing the Sale of
                   Assets Free and Clear of all Claims and Liens, (III) Authorizing the Assumption
                   and Assignment of Certain Executory Contracts and Unexpired læases and
                   (IV) Granting Related Relief 1D.1.94, filed on December 2,20L91

         D         1200 Harbor Boulevard, LLC's Limited Objection to the Debtors' Motion
                   Regarding Certain Prepetition Tax and Fee Obligations [Docket No. 9] and

                                                   J
{1247.001-W005921O.}
                     Case 19-12415-MFW         Doc 309     Filed 12/18/19    Page 4 of 8



                       Reservation of Rights Regarding the Debtors' Bid Procedures and Sale Motion
                       [Docket Nos. 14, 15] [D.I. 98, filed on December 2,20191

            E.         Limited Objection and Reservation of Rights of Levin Management Corporation,
                       as Agent for Harmon Meadow Owner, LLC to Debtors' Notice of Assumption
                       and Cure Cost with Respect to Executory Contracts or Unexpired Leases
                       Potentially to be Assumed and Assigned in Connection with Sale of Debtors'
                       Assets [D.1. 149, filed on December 5,20191

           F           Objection of (I) Bridgewater Realty Corp. and Fairfield Land I,LLC to Proposed
                       Cure Amount, Adequate Assurance of Future Performance, and Proposed Sale of
                       Lease Designation Rights, and (II) Bayonne Restaurant, LLC to Sale of a Liquor
                       License [D.I.280, filed on December 13,20191

           G           Lirnited Objection of Deutsche Asset & Wealth Management, Rice Lake Square,
                       LP and Vy'eitzman to Motion of the Debtors for Entry of an Order (A) Approving
                       Asset Purchase Agreement and Authorizing the Sale of Certain Assets of the
                       Debtors Outside the Ordinary Course of Business, (II) Authorizing the Sale of
                       Assets Free and Clear of All Claims and Liens, (III) Authorizing the Assumption
                       and Assignment of Certain Executory Contracts and Unexpired Leases, and
                       (lV) Granting Related Relief; and (B) Notice of Assumption and Cure Cost with
                       Respect to Executory Contracts or Unexpired Leases Potentially to be Assumed
                       and Assigned in Connection with Sale of Debtors' Assets lD.I. 282, filed on
                       December 13,20191

           H.         Limited Objection of Certain PACA Creditors to Sale of Purchased Assets and the
                      Sale Contemplated by the Asset Purchase Agreement [D.I. 290, hled on
                      December 13,20191

           I.         Limited Objection of the Official Committee of Unsecured Creditors to Debtors'
                      Motion for Entry of an Order Approving the Asset Purchase Agreement and
                      Authorizing a Sale of Substantially All Assets [D.L 305, filed on December 18,
                      201el

           Related I)ocuments:

           A          Declaration   of Matthew R. Manning in     Supporl   of the Debtors' Chapter       11
                      Petitions and First Day Pleadings [D.L 2,filed on November 14,2019]

           B          Notice of Filing of Chapter 11 Petitions and Related Motions and Declarations
                      [D.I. 21, filed on November 14,2019]

           C          Omnibus Notice of Certain Second Day Hearing Motions [D.L 48, filed on
                      November 15,20191

           D          Notice of Sale of Certain Assets at Auction [D.I. 88, filed on November   27   ,2019]

{ l 247.001 -w00s9270, }                               4
                   Case 19-12415-MFW        Doc 309       Filed 12/18/19          Page 5 of 8



          E.         Notice of Assumption and Cure Cost with Respect to Executory Contracts or
                     Unexpired Leases Potentially to be Assumed and Assigned in Connection with
                     Sale of Debtors'Assets [D.I.89, filed onNovember27,20I9l

          F          Order (A) Approving Bidding Procedures in Connection with a Transaction by
                     Public Auction; (B) Scheduling a Hearing to Consider the Transaction;
                     (C) Approving the Form and Manner of Notice Thereof; (D) Approving Contract
                     Procedures; and (E) Granting Related Relief [D.I. 164, entered on December 15,
                     20r91

          G         Notice of Designation of Successful Bid and Cancellation of Auction [D.I. 296,
                    filed on December 17,20191

          Status: Item number 2.D has been resolved. This matter is going forward.

Dated: December 18, 2019                       LANDIS RATH & COBB LLP
       V/ilmington, Delaware
                                               T?¿ireA.r4
                                               Adam G. Landis (No.1+OZ)
                                                                              lø^t^t--
                                               Kimberly A. Brown (No. 5138)
                                               Matthew R. Pierce (No. 5946)
                                               Nicolas E. Jenner (No. 6554)
                                               919 Market Street, Suite 1800
                                               Wilmington, Delaware I 9801
                                               Telephone: (302) 467 -4400
                                               Facsimile: (302) 467 -4450
                                               Email: landis@lrclaw.com
                                                      brown@lrclaw.com
                                                      pierce@lrclaw.com
                                                      jenner@lrclaw.com

                                               Counsel   for   the Debtors and
                                               Deb tor s -In-P   o ss ess   ion




{ 1247.001-w0059270. }                              5
                      Case 19-12415-MFW            Doc 309      Filed 12/18/19      Page 6 of 8



                                                     EXHIBIT A

                                           In re: HRI Holding Corp., eÍ al.
                                            Case No. 19-12415 (MFW)

         Formal Objections to Notice of Assumption and Cure Cost with Respect to Executory
             Contracts or Unexpired Leases Potentially to be Assumed and Assigned in
                               Connection with Sale of Debtors' Assets



94                          Levin Management Corporation, as           The Debtors are engaged with the
                            Agent for the Harmon Meadow                objecting party and working to resolve
                            Owner, LLC                                 the objection.


lll                         Main & Elm LLC and Poly C LLC         as   The Debtors are engaged with the
                            Tenants in Common                          objecting parff and working to resolve
                                                                       the objection.
112                         Main & Elm LLC and Poly C LLC as           The Debtors are engaged with the
                            Tenants in Common                          objecting party and working to resolve
                                                                       the obiection.
149                         Levin Management Corporation.    as        The Debtors are engaged with the
                            Agent for the l{armon Meadow               objectirrg party and working to resolve
                            Owner, LLC                                 the objection.


168                         CBL & Associates Management, Inc.          The Debtors are engaged with the
                                                                       objecting party and working to resolve
                                                                       the obiection.
177                         Sysco Metro New York LLC, Sysco            The Debtors are engaged with the
                            Baltimore LLC and Sysco South Florida      objecting party and wolking to resolve
                            Inc.                                       the objection. In the interim, the parties
                                                                       have agreed to continue the objection to
                                                                       the January omnibus hearing on January
                                                                       28,2020 at l0:30 a.m. (ET).
1   81                      Simon Property Group, Inc                  The Debtors are engaged with the
                                                                       objecting party and working to resolve
                                                                       the obiection.
212                         Clemcla Realty Corp.                       The Debtors are engaged with the
                                                                       objecting party and working to resolve
                                                                       the obiection.
264                         Be The Change Revolutions, LLC             The Debtors are engaged with the
                                                                       objecting party and working to resolve
                                                                       the objection.




{ I 247 00 r -w00s9270. )
                         Case 19-12415-MFW            Doc 309    Filed 12/18/19      Page 7 of 8




276                             US Foods,lnc                             The Debtors are engaged with the
                                                                         objecting parly and working to resolve
                                                                         the objection. In the interim, the parties
                                                                         have agreed to continue the objection to
                                                                         the.lanuary omnibus hearing on January
                                                                         28,2020 at l0:30 a.m. (E'f).
277                             V/eingarten Realty Investors             The Debtors are engaged with the
                                                                         objecting party and working to resolve
                                                                         the obiection.
278                             Levin Management Corporation,   as       The Debtors are engaged with the
                                Agent for the Harmon Meadow              objecting party and working to resolve
                                Owner, LLC                               the objection.


280                             Bridgewater Realty Corp. and Fairfield   The Debtors are engaged with the
                                Land I, LLC                              objecting party and working to resolve
                                                                         the objection.
281                             Giselle Brown Realty, LLC and            l'he Debtors are engaged with the
                                Kellywood, LLC                           objecting party and working to resolve
                                                                         the obiection.
282                             Deutsche Asset & Wealth                  The Debtors are engaged with the
                                Management, Rice Lake Square, LP         objecting party and working to resolve
                                and Weitzman                             the objection.


283                             Cardino Realty, LLC                      The Debtors are engaged with the
                                                                         objecting parly and working to resolve
                                                                         the obiection.
284                             Arbor Development, LLC                   The Debtors are engaged with the
                                                                         objecting party and working to resolve
                                                                         the obiection.
285                             DIV Cranberry,LLC                        The Debtors are engaged with the
                                                                         objecting party and working to resolve
                                                                         the obiection.
286                             Capitol District Hotel, LLC              The Debtors are engaged with the
                                                                         objecting party and working to resolve
                                                                         the obiection.
287                             Washington Prime Group Inc.              The Debtors are engaged with the
                                                                         objecting party and working to resolve
                                                                         the objection.
290                             Get Fresh Produce, Inc.; J. Ambrogi      The Debtors are engaged with the
                                F'ood Distribution, Inc. ; Brothers      objecting party and working to resolve
                                Produce of Dallas, Inc.; LaGrasso        the objection.
                                Bros, Inc.; PPINC, LLCtlaPremier
                                Produce; and P J K Food Service, LLC
                                tlaKeany Produce & Gourmet




{ I 247 .00 I -W 00 5927 0.\r
                        Case 19-12415-MFW   Doc 309    Filed 12/18/19      Page 8 of 8



    Informal Comments to Notice of Assumption and Cure Cost with Respect to Executory
           Contracts or Unexpired Leases Potentially to be Assumed and Assigned
                         in Connection with Sale of Debtors' Assets


ARAMARK                                     The Debtors are engaged with the objecting party and
                                            working to resolve the obiection.
Bayshore Shopping Center Property           Resolved
Owner LLC
Detroit Columbia Properties LLC             The Debtors are engaged with the    objecting party and
                                            working to resolve the obiection.
Garda C[, Southwest Inc.                    The Debtors are engaged with the    objecting party and
                                            working to resolve the obiection.
IA Dallas Prestonwood Limited               The Debtors are engaged with the    objecting party and
Partnership                                 working to resolve the objection.
Tringale Associates Lf,C                    The Debtors are engaged with the    objecting party and
                                            working to resolve the obiection.




{ r 247.00 r   -w00s9270.   )
